O’SCANNLAIN, Circuit Judge,
concurring in part and dissenting in part:
I agree with the court that the thirty-four Plaintiffs who filed their claims prior to the release of the 1997 UCLA Study failed to make a sufficient evidentiary showing as to how they discovered their claims, and I therefore concur in affirming the grant of summary judgment as analyzed in Part II of the court’s opinion. I also concur in the court’s remanding to the district court, in the first instance, to determine whether the state or federal discovery rule applies to the Price-Anderson Act claims, as analyzed in footnote 4 of the court’s opinion.
I
I must respectfully dissent, however, from Part I of the court’s opinion which reverses the grant of summary judgment against the remaining eighteen Plaintiffs. The majority concludes that the federal discovery standard applies to Plaintiffs’ claims because it preempts the California standard under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (“CERCLA”). However, for purposes of preemption, I fail to see a substantive difference between the two standards.
The California Supreme Court in Jolly v. Eli Lilly Co., 44 Cal.3d 1103, 245 Cal.Rptr. 658, 751 P.2d 923, 927 (1988) held that under the California standard, “[a] plaintiff is held to her actual knowledge as well as knowledge that could reasonably be *1159discovered through investigation of sources open to her.” 245 Cal.Rptr.. 658, 751 P.2d at 927. Constructive knowledge is also, of course, imputed to plaintiffs under the federal standard and serves to commence the limitations period. Therefore, the California and federal standards are very similar, if not equivalent. Based on this overlap, the district court discounted any insignificant differences in language between the federal and state standards and correctly, in my view, concluded that the accrual date for a cause of action is the same under either rule.
Even if the federal discovery rule preempts the California rule, I would still affirm the district court’s grant of summary judgment against the remaining eighteen Plaintiffs. Many cases have imputed constructive knowledge to plaintiffs based on extensive and widespread publicity. See, e.g., United Klans of Am. v. McGovern, 621 F.2d 152 (5th Cir.1980); In re Burbank Envtl. Litig., 42 F.Supp.2d 976 (C.D.Cal.1998); Stutz Motor Car of Am., Inc. v. Reebdk Int’l, Ltd., 909 F.Supp. 1353 (C.D.Cal.1995); McKelvey v. Boeing N. Am., Inc., 74 Cal.App.4th 151, 86 Cal.Rptr.2d 645 (1999). The majority tries to distinguish United Klans and Stutz because the plaintiffs there had actual knowledge of their cause of action. However, in discussing the holding of United Klans, the court in Stutz stated, while “plaintiffs could also be charged with actual knowledge, that fact does not vitiate the court’s clear determination that widespread publicity alone is sufficient for constructive knowledge.” 909 F.Supp. at 1362.
Here, the district court concluded, as a matter of law, that the cumulative effect of the undisputed media publicity between 1989 and 1991 was sufficiently frequent and notorious to place Plaintiffs on constructive notice of their claims. The first wave of publicity stemmed from a DOE report detailing contamination problems at SSFL. The Los Angeles Daily News on May 14, 1989 published a front-page article with the headline: “Rockwell site contaminated: Radiation taints Santa Susana lab’s soil and water.” O’Connor v. Boeing N. Am., Inc., 92 F.Supp.2d 1026, 1032 (C.D.Cal.2000). Between May 16 and June 2, 1989, the Daily News ran almost daily front-page articles concerning Rock-etdyne or Valley contamination. Furthermore, the Valley Papers printed over fifteen articles and The Los Angeles Times printed three articles on this issue between May 14 and May 31, 1989. Local government officials and community organizations responded to these news reports in various ways which led to even more news coverage.
A second peak of widespread publicity occurred in February 1991 when DHS disclosed a possible connection between the Rocketdyne facilities and increased cancer in the surrounding communities. While the news coverage was not as extensive as it was in May 1989, the Daily News ran two front-page articles, the Los Angeles Times ran four articles, and the Valley Papers ran six articles. One of the headlines of the Daily News’ articles read: “Rise in bladder cancer seen near Rockwell site.” Id. at 1033.
The third and final peak of news coverage occurred in August 1991 when Rocketdyne discovered and disclosed the existence of radionuclide tritium in a groundwater well offsite from SSFL. The Los Angeles Times published an article about the offsite contamination, and the Daily News ran two front-page articles, including one with the headline: “Toxic plume detected in ground water leaving Rockwell lab.” Id.
The Daily News has a large circulation in the San Fernando Valley, and the news coverage concerning the Rocketdyne facilities was featured prominently and repeatedly on the front page of this pub*1160lication. It is hard to imagine how a subscriber .or regular reader of the Daily News or the Valley Papers could have lacked knowledge of the articles. Therefore, on the basis of this cumulative and widespread publicity, I believe that the district court correctly imputed to Plaintiffs constructive knowledge of the contamination problems at the Rocketdyne facilities.
II
I believe that Plaintiffs have failed to explain adequately how a reasonable person knew or should have known of their claims against Defendants based on the 1997 UCLA Study discussing SSFL contamination but lacked constructive knowledge of their claims from earlier extensive news coverage about the contamination. Accordingly, I believe that the statute of limitations bars these eighteen Plaintiffs’ claims and would affirm the district court’s grant of summary judgment against all fifty-two Plaintiffs.